Case 1:13-cr-00170-JFK Document 131 Filed 12/06/19 Page 10 oh ALIVE Db

  

| ~ DEC 06 2019
Law Offices of Carla Comisso

 

 

 

 

 

 

 

 

300 Garden City Plaza [ Suite 218 | Garden City | New York | 11530] 516.663.0999 | ccoakebh@gridi iBERS|
IE (OTE:
Honorable John F. Keenan .
United States District Judge DE 06 7018 December 6, 2019
Southern District of New York ae
500 Pearl Street apa SUD ET TERETE PUSEC SDNY.
New York, New York 10007 JUDGE RESNAN'S CHAMBERS

 

cen gan Bee DpOCUM UN ts

Pe De
Re: United States v. George Iosifidis ELECTRONICALLY PILED :
13-cr-00170-JFK DOC #:

Dear Judge Keenan: DATE FILED: he ~(

 

 

 

 

I represent George losifidis. I respectfully request a modification of Mr. Tosifidis’ supervised
release conditions. Specifically, it is requested that Mr. Iosifidis be permitted to travel to Greece.

The purpose of the trip is to assist his father who moved to Greece in June of this year. The elder
Mt. Iosifidis is recovering from heart surgery. Mr. losifidis is also recovering from a recent heart surgery
but would like to relieve his Aunt who has been caring for his father until now but is planning to return to
her family in Connecticut for the holidays. The proposed modification would permit Mr. losifidis to leave
Connecticut on December 23, 2019, travel to Greece, and return on February 27, 2020.

I further respectfully submit that Mr. Iosifidis was permitted to travel to Greece in, December of
2017, and August of 2019. He followed the conditions placed upon him by Probation, and returned
without incident. His restitution payments are current,

Prior to making this application, I spoke with Assistant United States Attorney Joshua Naftalis
and Probation Officer Meagan Monette. Officer Monette and Assistant United States Attorney Joshua
Naftalis take no position on the request.

I thank Your Honor for his continued consideration.

(ts tet, Cpa Clee hehe
A éf t — Respectfully submitted,
dD ef velit 43 M06. Cp de

Cp yey Aes ha LA OL. Fen, ; Carta Comivse
7 Le CA Dad,
4 Ht f - ee ail ;
° G pe a try fet Cute > y c Carla Comisso
Bybee bite Ste. bove be ord .
we Led sad con Yeti 1 Thar de belie

ACB apr fags 4 3 bj 4 cy, & fi. VS

ein eas OP sd prem

 

me
